Title: To George Washington from the Board of War, 17 May 1779
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 17. 1779

We have the Honour to transmitt your Excellency Copy of a Letter to Congress from Brigadier General Irvine referred to the Board. As we think this like all other Disputes about Rank should go in the usual Line we request your Excellency will be pleased to lay it before a Board of Officers & on your Certificate we will report to Congress. As Col. Magaw who is absent may perhaps be affected by the Enquiry into this Matter we would beg Leave to mention that he is an elder Colonel also than General Hand & we believe Genl Irvine yields the Rank to him—Genl Hand was Lt Col: to the Regt of which Col. Magaw was Major in 1775. We have the Honour to be with the greatest Respect your very obedient Servants
Richard Petersby order
